EXHIBIT 99.1 Audited financial statements of Aspen Leaf Yogurt, LLCas of February 29, 2012 and February 28, 2011, and the related statements of operations, changes in member's equity and cash flows for the period from inception (October 14, 2010) through February 28, 2011 and the year ended February 29, 2012 and the unaudited financial statements as ofand for the nine months ended November 30, 2012, and the related notes thereto Aspen Leaf Yogurt, LLC Financial Statements and Independent Auditors’ Report February 29, 2012 and February 28, 2011 1 ASPEN LEAF YOGURT, LLC FINANCIAL STATEMENTS TABLE OF CONTENTS INDEPENDENT AUDITORS' REPORT 3 BALANCE SHEETS 4 STATEMENTS OF OPERATIONS 5 STATEMENT OF CHANGES IN MEMBER’S EQUITY 6 STATEMENTS OF CASH FLOWS 7 NOTES TO THE FINANCIAL STATEMENTS
